                          Case 2:21-cv-00929-JCM-NJK Document 7 Filed 06/01/21 Page 1 of 2


                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          AMANDA J. BROOKHYSER, ESQ.
                     3    Nevada Bar No. 11526
                          3145 St. Rose Parkway, Suite 230
                     4    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     5    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     6    Email: abrookhyser@garggolden.com

                     7    Counsel for Plaintiff

                     8                                 UNITED STATES DISTRICT COURT

                     9                                       DISTRICT OF NEVADA

                   10

                   11     ELIZABETH HUNTERTON, an individual,                 CASE NO.: 2:21-cv-00929-JCM-NJK

                   12                    Plaintiffs,
                                                                              STIPULATION AND ORDER TO
                   13     vs.                                                 ALLOW PLAINTIFF TO AMEND
                                                                              COMPLAINT AND TO WITHDRAW
                   14     LEUKEMIA & LYMPHOMA SOCIETY,                        DEFENDANT’S PARTIAL MOTION TO
                          INC., a New York not for profit corporation,        DISMISS PLAINTIFF’S COMPLAINT
                   15                                                         WITHOUT PREJUDICE (ECF #5)
                                         Defendant.
                   16

                   17            Plaintiff Elizabeth Hunterton (“Plaintiff”) by and through her counsel of record, the Garg

                   18     Golden Law Firm, and Defendant Leukemia & Lymphoma Society, Inc., (“Defendant”), by and

                   19     through their counsel of record, Jackson Lewis P.C., hereby stipulate as follows:

                   20            1.      Plaintiff shall file an amended complaint within 14 calendar days of this order with

                   21     additional detail as argued in Defendant’s Motion to Dismiss (ECF No. 5), including withdrawing

                   22     Plaintiff’s negligent infliction of emotional distress claim and wrongful termination claim, without

                   23     prejudice. Plaintiff reserves the right to re-file these claims should additional information

                   24     concerning their validity be discovered. Plaintiff will also amend her claims under the Family

                   25     Medical Leave Act to only assert a claim for interference under 29 USC 2615(a)(1).

                   26     ///

                   27

                   28     ///
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:21-cv-00929-JCM-NJK Document 7 Filed 06/01/21 Page 2 of 2


                     1           2.     Upon the Court’s approval of this stipulation, Defendant’s Motion to Dismiss (ECF

                     2    No. 5) shall be deemed withdrawn, without prejudice.

                     3

                     4     Dated this 1st day of June, 2021.              Dated this 1st day of June, 2021.

                     5     GARG GOLDEN LAW FIRM                           JACKSON LEWIS, P,C.

                     6
                           By: /s/ Amanda Brookhyser ___________          By /s/ Deverie Christensen
                     7        AMANDA J. BROOKHYSER, ESQ.                    DEVERIE J. CHRISTENSEN, ESQ.
                              Nevada Bar No. 11526                          Nevada Bar No. 6596
                     8        3145 St. Rose Parkway, Suite 230              300 S. Fourth Street, Suite 900
                              Henderson, Nevada 89052                       Las Vegas, Nevada 89101
                     9        (702) 850-0202                                (702) 921-2460
                              Counsel for Plaintiff                         Counsel for Defendant
                   10

                   11                                                IT IS SO ORDERED.

                   12

                   13

                   14                                                DISTRIC  COURT
                                                                     United States   JUDGE Judge
                                                                                   Magistrate
                   15
                                                                     DATED: June 2, 2021
                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                      2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
